In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00206-CR

____________________


JOHN LEE WALKER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause No. B-070686-R




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, John Lee Walker, to dismiss
his appeal.  See Tex. R. App. P. 42.2.  A motion to dismiss the appeal is signed by
appellant personally and approved by counsel of record.  No opinion has issued in this
appeal.  The motion is granted, and the appeal is therefore dismissed. 
	APPEAL DISMISSED.                                                                                
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice
Opinion Delivered March 11, 2009
Do not publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.